05/24/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0138



                                    No. DA 21-0138


IN THE MATTER OF:


J.J.S.,


                Respondent and Appellant.



                              GRANT OF EXTENSION

          Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 23, 2022, within which to prepare, file, and serve the State’s

response brief.




CL                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               May 24 2022